Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 3/5/2021.
Response to Amendment
2.	Claim 1-2, 4-26 have been amended.
Response to Arguments
3.	Applicant’s arguments filed have been considered but are moot based on the new grounds of rejection responsive to the amendments.
Claim Objections
4.	Claim 4 recites “output a representation of the determined differential display”, where there is improper antecedent basis.  However the claim appears that it should read determined audio delay.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 1-7, 10-14, 16-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (8,938,078).

Regarding claim 1 Meyer (8,938,078) teaches A first computing device (abstract; fig 1-2) comprising: 
an audio input interface (fig 1-2); 
at least one processor (fig 1-2);
a non-transitory computer readable medium (fig 1-2); and 
program instructions stored on the non-transitory computer readable medium that are executable by the at least one processor such that the first computing device is configured to: 
establish a connection with a second computing device (fig 1 160);
receive, via a first input of the audio input interface, a first audio signal from the second computing device, wherein the first audio signal is a lossy-encoded audio signal (abstract; fig 1-2 - from transmitter/computer (second computing device); abstract: encoded; col 5 l. 45-47 the computer 160 receives the processed audio signal (primary sound signal), encodes it, and rebroadcasts the encoded, processed audio signal); 
store at least a portion of the first audio signal in a first buffer (col 10 l. 11 buffer);
after receiving the first audio signal, receive, via a second input of the audio input a second audio signal (abstract; fig 1-2 - audible acoustic signal picked up by mic); 
store at least a portion of the second audio signal in a second buffer];
based on the first audio signal stored in the first buffer and the second audio signal stored in the second buffer, determine an audio delay that is associated with the second audio signal relative to the first audio signal (abstract; col 6 l. 28-40 delay; col 7 l. 12-21); and 
after determining an audio delay, output one or both of (i) the stored first audio signal or (ii) a representation of the determined audio delay (col 6 l. 14-40
col 6 l. 14-40: The wireless signal 175 and the audible acoustic signal 145 are not synchronized when they reach the user 150. The audible acoustic signal 145 lags the wireless signal 175, primarily because the propagation delay of sound through air is much higher than the propagation delay of radio waves through the same space 190 in which the air is contained. Although there may be more points adding to delay between the source 110, 120 and the antenna 170 than between the source 110, 120 and the primary sound system 140, in practice for any listener, such as the listener 150, located more than a few feet away from the primary sound system 140, the delay caused by the propagation of the audible acoustic signal 145 through the air is greater than all other delays. Thus, the audible acoustic signal 145 lags the wireless signal 175.
(29) The sound enhancement device 200 receives the wireless signal 175. Using a delay-searching algorithm, the sound enhancement device 200 calculates a delay for the encoded sound (the encoded primary sound signal), delays the encoded sound by that calculated delay, and plays it via the headphones 180 as the supplemental acoustic signal 185. The supplemental acoustic signal 185 is thus synchronized to the audible acoustic signal 145 at the listener 150 so that the listener's audio experience is enhanced. Because the sound signal encoded within the wireless signal 175 suffers minimal degradation due to transmission, the supplemental acoustic signal 185 enhances the audible acoustic signal 145 heard by the listener 150.)
Meyer teaches The wireless signal 175 and the audible acoustic signal 145 are not synchronized when they reach the user 150. The audible acoustic signal 145 lags the wireless signal 175, primarily because the propagation delay of sound through air is much higher than the propagation delay of radio waves through the same space 190 in which the air is contained.
the wet sequence and the dry sequence are buffered (col 10 l 10-11).
Meyers teaches the sound enhancement device that receives both the wireless signal and the audible acoustic signal at different times, both buffered and stored in memory (col 23 l. 25-42).  A buffer is merely a region of memory used to temporarily store data while awaiting the next action. 
Meyer does not specifically teach but suggests store the second audio signal in a second buffer as it already teaches buffering both audio signals.  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a second buffer presenting a reasonable expectation of success in still having a space to store the content.  Meyer teaches the device receiving two separate signals at different times, which must wait to be processed (determine delay for synchronization), and would be stored in a section of the memory.  Thus it would be obvious to merely incorporate a second region for second types of signals (which have already been shown to be buffered) to be stored in the already established memory of device.


Regarding claim 2 Meyer teaches The first computing device of claim 1, wherein the program instructions that are executable by the at least on processor such that the first computing device is configured to receive, via the first input of the audio input interface, the first audio signal comprise program instructions that are executable by the at least one processor such that the first computing device is configured to: 
abstract: antenna; fig 1; col 5 l. 48-49; col 6 l. 43-45).  


Regarding claim 4 Meyer teaches The first computing device of claim 1, wherein the program instructions that are executable by the at least one processor such that the first computing device is configured to output a representation of the determined differential display (obj) comprise program instructions that are executable by the at least one processor such that the first computing device is configured to: 
output the representation of the determined audio delay at a display of the first computing device (fig 1-2; col 16 l. 11-20; col 18 l. 61-67 – device has user interface for user input and presentation of information).  

Regarding claim 5 Meyer teaches The first computing device of claim 1, wherein the program instructions that are executable by the at least one processor such that the first computing device is configured to determine the audio delay comprise program instructions that are executable by the at least one processor such that the first computing device is configured to:  49PATENT Attorney Docket No. Gossard-00002 
receive a user input (col 16 l. 11-20; col 16 l. 43-54); and determine the audio delay in response to the user input (fig 1-2; col 16 l. 11-20; col 16 l. 43-54).  

Regarding claim 6 Meyer teaches The first computing device of claim 1, further comprising program instructions stored on the non-transitory computer readable medium that are executable by the at least one processor such that the first computing device is configured to: 
decode the first audio signal with a lossy audio decoder (fig 2 decoder col 6 l. 64-col 7 l.2); 
downsample the first audio signal to produce a downsampled audio signal (col 11 l. 8-10 down-sampled); 
after receiving the second audio signal, apply a filter to the second audio signal to remove a range of audible frequencies of the second audio signal and thereby produce a filtered second audio signal (col 11 l. 7-8: filtered); and 
wherein the program instructions that are executable by the at least one processor such that the first computing device is configured to determine the audio delay comprise program instructions that are executable by the at least one processor such that the first computing device is configured to: 
determine a cross-correlation between the downsampled audio signal and the filtered second audio signal (col 12 l. 5-8 calculates a cross-correlation); and 
determine the audio delay based on the cross-correlation (abstract; fig 4A).  

Regarding claim 7 Meyer teaches The first computing device of claim 6, further comprising program instructions stored on the non-transitory computer readable medium that are executable by the at least one processor such that the first computing device is configured to: 
apply to the first audio signal stored in the first buffer, a time delay that is equal to the determined audio delay (abstract; fig 1-2); and 
first computing device the first audio signal stored in the first buffer according to the applied time delay (abstract; fig 1-2).  


Regarding claim 10 Meyer teaches The first computing device of claim 1, wherein the audio input interface comprises one or more of a microphone input or a line level input (fig 2).  

Regarding claim 11 Meyer teaches The first computing device of claim 1, wherein 
the audio delay comprises a second delay, further comprising program instructions that are further executable by the at least one processor such that the first computing device is configured to: 
determine a first delay associated with the first audio signal (col 15 l. 45-57); 
store the first delay (col 15 l. 45-57); 
store the second delay (col 15 l. 45-57); 
determine a difference between the first delay and the second delay (col 15 l. 45-57); and 
output a representation of the difference between the first delay and the second delay (fig 2; col 15 l. 45-57).  

Regarding claim 12 Meyer teaches A system comprising: 
first computing device and a second computing device; 
wherein the first computing device comprises: 
(i) an audio input interface; 
a first at least one processor; 
a first non-transitory computer readable medium; and 
first program instructions stored on the first non-transitory computer readable medium that are executable by the first at least one processor such that the first computing device is configured to:, 
receive, via a first input of the audio input interface, a first audio signal from the second computing device, wherein the first audio signal is a lossy-encoded audio signal; 
store at least a portion of the first audio signal in a first buffer; 
after receiving the first audio signal, receive, via a second input of the audio input interface, a second audio signal; 
5store at least a portion of the second audio signal in a second buffer; 
based on the first audio signal stored in the first buffer and the second audio signal stored in the second buffer, determine an audio delay that is associated with the second audio signal relative to the first audio signal; and 
after determining the audio delay, output one or both of: (i) the stored first audio signal or (ii) a representation of the determined audio delay; and 
wherein the second computing device (fig 1 160) comprises 
a second at least one processor (fig 1 160); 
a second non-transitory computer readable medium (fig 1 160); and 
stored on the second non-transitory computer readable medium that are executable by the second at least one processor (fig 1 160)  such that the second computing device is configured to: 
transmit the first audio signal to the first computing device (fig 1 160).
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 13 Recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.
Claim 14 Recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.

Claim 16 Recites limitations similar to claim 11 and is rejected for similar rationale and reasoning.

Regarding claim 17 Meyer teaches The system of claim 12, wherein the second computing device is configured to be coupled to a mixer device, and wherein the second program instructions further comprise program instructions that are executable by the second at least one processor such that the second computing device is configured to: receive, from the mixer device, the first audio signal (fig 1); and transmit, to the first computing device, the first audio signal (fig 1).  



receiving, at a first input of an audio input interface of a first computing device, a first audio signal that is transmitted from a second computing device, wherein the first audio signal is a lossy-encoded audio signal; 
8receiving, via a second input of an the audio input interface of the first computing device, a second audio signal; 
decoding the first audio signal with a lossy audio decoder; 
storing at least a portion of the first audio signal in a first buffer;
downsampling the stored first audio signal to produce a downsampled audio signal; 
applying a filter to the second audio signal to remove a range of audible frequencies of the second audio signal and thereby produce a filtered second audio signal; 
storing at least a portion of the filtered second audio signal in a second buffer; 
determining a cross-correlation between the downsampled audio signal and the filtered second audio signal; and 
based on the cross-correlation, determining an audio delay that is associated with the second audio signal.  
Recites limitations similar to claims 1 & 6 and is rejected for similar rationale and reasoning.

Claim 19 Recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.

Claim 21 Recites limitations similar to claim 11 and is rejected for similar rationale and reasoning.



8.	Claims 8-9, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Takenori et al (JP 0876966- from IDS).
Regarding claim 8 Meyer does not specifically teach where Takenori teaches 
The first computing device of claim 1, further comprising: 
a first clock that is synchronized with a second clock of the second computing device;
wherein the first audio signal is synchronized with the second clock, and; 
wherein the first computing device further comprises program instructions stored on the non-transitory computer readable medium that are executable by the at least one processor such that the first computing device is configured to: 
determine the first audio signal based on the first clock (paragraphs 0001; [0027]-[0034], [0037]-[0042], [0046-0052], [0079] – where Takenori teaches multimedia synchronous reproduction using clocks).


Regarding claim 9 Meyer does not specifically teach where Takenori teaches The first computing device of claim 8, wherein the program instructions that are executable by the at least one processor such that the first computing device is configured to receive the first audio signal comprise program instructions that are executable by the at least one processor such that the first computing device is configured to: 
based on the first clock, play back, in synchrony with the second computing device, at least one media item from an audio queue; and 4wherein the first audio signal is received from the playback of the at least one media item (paragraphs [0027]-[0034], [0037]-[0042], [0046]-[0052], [0079])
Rejected for similar rationale and reasoning as claim 8

Claim 15 Recites limitations similar to claims 8-9 and is rejected for similar rationale and reasoning.
Claim 20 Recites limitations similar to claims 8-9 and is rejected for similar rationale and reasoning.

s 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Li et al (2009/0164657)
Regarding claim 22 Meyer teaches At least one non-transitory computer-readable storage medium having program instructions stored thereon that are executable by at least one processor to cause a computing system to: 
receive a first audio signal; 
encode the first audio signal using an audio codec [that results in an encoding latency that is less than a latency threshold] (fig 1-2; col 5 l. 42-49); 
encapsulate the encoded first audio signal in one or more datagrams (fig 1-2; col 5 l. 42-49); 
transmit, from a second computing device to a first computing device, the encoded first audio signal via the one or more datagrams; 
receive, via a first input of the first computing device, the encoded first audio signal; 
store at least a portion of the first audio signal in a first buffer of the first computing device; 
after receiving the first audio signal, receive, via a second input of the first computing device, a second audio signal; 
store at least a portion of the second audio signal in a second buffer of the first computing device; 
based on the first audio signal stored in the first buffer and the second audio signal stored in the second buffer, determine an audio delay that is associated with the second audio signal relative to the first audio signal; and 
after determining the audio delay, output one or both of: (i) the stored first audio signal or (ii) a representation of the determined audio delay.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.  
Meyer does not specifically teach where Li teaches encode the first audio signal using an audio codec that results in an encoding latency that is less than a latency threshold, and the use of packets for transmission (76; 88-89; 94; 97). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Li to reduce latency of audio. 


Regarding claim 23 Meyer teaches The at least one non-transitory computer-readable storage medium of claim 22, further comprising program instructions that are executable by the at least one processor to cause the computing system to: prior to encoding the first audio signal, removing from the first audio signal a portion of an audible frequency spectrum (fig 1 - mixer to transmitter).


10.	Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Li et al (2009/0164657) in further view of Tadayon et al (2011/0195699).

Regarding claim 24 Meyer and Li do not specifically teach where Tadayon teaches The at least one non-transitory computer-readable storage medium 10of claim 22, further comprising program instructions that are executable by the at least one processor to cause the computing system to: 
determine that the first computing device is out of range of the second computing device (181); and 
responsive to the determination that the first computing device is out of range of the second computing device, stop transmitting to the first computing device the one or more datagrams (181).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Tadayon to stop transmission if devices are out of range.


11.	Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Li et al (2009/0164657) in further view of Tadayon in further view of Yang et al (2016/0323062).

Regarding claim 25 Meyer does not specifically teach where Yang teaches The at least one non-transitory computer-readable storage medium of claim 24, wherein the program instructions that are executable by the at least one processor to cause the computing system to determine that the first computing device is out of range of the second computing device comprise program instructions that are executable by the at least one processor to cause the computing system to: determine that the second computing device has not received an acknowledgement signal from the first computing device in at least a threshold amount of time (Yang 157).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Yang to improve the efficiency of the transmission and reception of audio, and the overall system.
  
Regarding claim 26 Meyer does not specifically teach where Yang teaches The at least one non-transitory computer-readable storage medium of claim 24, wherein the program instructions that are executable by the at least one processor to cause the computing system to determine that the first computing device is out of range of the second computing device comprise program instructions that are executable by the at least one processor to cause the computing system to: receive from the first computing device an indication that the delay between the first audio signal and the second audio signal is greater than a threshold amount of delay (Yang 157).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Yang to improve the efficiency of the transmission and reception of audio, and the overall system.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657